Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 1, line 5, “comprising a trigger” has been deleted.
           (2) In claim 1, line 6, “the trigger at” has been deleted.
           (3) In claim 1, line 7, “and” has been deleted.
(4) In claim 1, between lines 7 and 8, --a trigger adjacent to the first end of the grip; and-- has been added. 2.       Authorization for this examiner’s amendment was given in an interview with Mr. Philip Sheridan on January 8, 2021.

Claim Interpretation
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitation “a forward grip release configured to one or both of secure and release one or both of the base to the shaft and the handle to the base” (cited in claim 3), and “a shaft release configured to one or both of release the lower shaft portion to a slidable position and lock the lower shaft portion in a fixed position” (cited in claim 20) have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder “release” coupled with functional language “configured to …” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “release” is a generic placeholder and is not recognized as the name of a structure but is merely a substitute for the term "means".


Remarks
Applicant argues, at page 10 of the amendment dated 12/11/2020, the term “release” is a structural term since the term is known in the art to be “a device adapted to hold or release a mechanism as required”.  In response, the term “device” is also NOT a structural term and does not define any structure just as the term “release”. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724